Exhibit 10.2

 

LOGO [g21889ex10_2pg001.jpg]

AMENDMENT NO. 8 TO BUSINESS LOAN AGREEMENT

This AMENDMENT NO. 8 TO BUSINESS LOAN AGREEMENT, dated as of January 28, 2016
(this “Amendment”), is between Bank of America, N.A. (the “Bank”) and Calavo
Growers, Inc., a California corporation (the “Borrower”).

RECITALS

A. The Bank and the Borrower entered into a certain Business Loan Agreement,
dated as of October 15, 2007 (together with that certain (i) First Amendment
Agreement, dated as of August 28, 2008, between the Borrower and the Bank,
(ii) Amendment No. 2 to Loan Agreement, dated as of July 31, 2009, between the
Borrower and the Bank, (iii) Amendment No. 3 to Loan Agreement, dated as of
February 9, 2010, between the Borrower and the Bank, (iv) Amendment No. 4 to
Loan Agreement, dated as of September 30, 2011, (v) Amendment No. 5 to Loan
Agreement, dated as of May 30, 2013, between the Borrower and the Bank,
(vi) Amendment No. 6 to Loan Agreement, dated as of November 19, 2014, between
the Borrower and the Bank and (vii) Amendment No. 7 to Loan Agreement, dated as
of January 13, 2016, between the Borrower and the Bank, and together with any
other previous amendments, the “Agreement”).

B. The Bank and the Borrower desire to amend the Agreement.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment will
have the meanings given to them in the Agreement.

2. Amendments. The Agreement is hereby amended as follows:

2.1 Section 8.2 is hereby amended and restated in its entirety as follows:

“Other Bank Agreements. The Borrower (or any Obligor) or any of the Borrower’s
related entities or affiliates (collectively, the “Borrower Parties”) fails to
meet the conditions of, or fails to perform any obligation under any other
agreement the Borrower (or any Obligor) or any of the Borrower Parties has with
the Bank or any affiliate of the Bank. For purposes of this Agreement, “Borrower
Parties” shall not include Grupo Belo del Pacifico, S.A. de C.V., a Mexican
company (“Grupo Belo”) and for purposes of this Agreement, “Obligor” shall mean
any guarantor, any party pledging collateral to the Bank, and any subsidiary of
the Borrower (whether or not such subsidiary is obligated in respect of this
Agreement), but shall not include Grupo Belo. Notwithstanding anything to the
contrary set forth herein, so long as the agreements relating to credit extended
from Farm Credit West, PCA to Borrower (the “Farm Credit Agreements”) provide
that a default under that certain Loan Agreement (the

 

1



--------------------------------------------------------------------------------

“Agricola Loan Agreement”) dated as of January 28, 2016, between Bank and
Agricola Don Memo, S.A. de C.V., a Mexican corporation (“Agricola”) or the
promissory note executed in connection with the Agricola Loan Agreement or any
demand for payment (or payment made) under any guaranty executed in connection
with the Agricola Loan Agreement will not cause a default under the Farm Credit
Agreements, then a default under the Agricola Loan Agreement or the promissory
note executed in connection therewith shall not constitute a default under this
Agreement. Nothing set forth herein negates the right, power, and authority of
the Bank to declare a default under this Agreement or under any other agreement
between the Bank or any affiliate of the Bank and the Borrower (or any Obligor)
or any of the Borrower Parties as a result of a default under such other
agreement (other than a default created solely as a result of a cross default
provision with the Agricola Loan Agreement), notwithstanding the fact that the
default under such other agreement may also be a default under the Agricola Loan
Agreement. For the avoidance of doubt, any default under the Calavo Guaranty
executed in connection with the Agricola Loan Agreement shall constitute a
default under this Agreement.”

2.2 Section 8.3 is hereby amended and restated in its entirety as follows:

“Cross-default. Any default occurs under any agreement in connection with any
credit in excess of Five Hundred Thousand Dollars ($500,000) the Borrower (or
any Obligor) or any of the Borrower Parties has obtained from anyone else or
which the Borrower (or any Obligor) or any of the Borrower Parties has
guaranteed.”

3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, and (d) if the
Borrower is a business entity or a trust, this Amendment is within the
Borrower’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s organizational papers.

4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:

4.1 Receipt of this Amendment executed by the Borrower and Renaissance Food
Group, LLC, a Delaware limited liability company, as guarantor (the
“Guarantor”).

4.2 Evidence that Borrower and Farm Credit West, PCA have amended all agreements
relating to credit extended from Farm Credit West, PCA to Borrower (the “Farm
Credit Agreements”), to provide that (a) none of the following would cause a
default under the Farm Credit Agreements: (i) a default under that certain Loan

 

2



--------------------------------------------------------------------------------

Agreement (the “Agricola Loan Agreement”) dated as of January 28, 2016, between
Bank and Agricola Don Memo, S.A. de C.V., a Mexican corporation or (ii) a demand
by Bank under any guaranty given by Borrower or any other party guaranteeing the
obligations under the Agricola Loan Agreement or any payment by Borrower or any
other party to Bank under such guarantees or (iii) a default by Grupo Belo del
Pacifico, S.A. de C.V. (“Grupo”) under its guaranty to Bank under the Agricola
Loan Agreement and (b) for purposes of the Farm Credit Agreements, Grupo is not
an affiliate, subsidiary or related entity of Borrower and Grupo will be
expressly excluded from inclusion in any of the terms and provisions of the Farm
Credit Agreements including with respect to any representations, covenants or
any event that could trigger a default thereunder and Grupo’s breach of any of
the representations or covenants or obligations set forth in the Farm Credit
Agreements applicable to Borrower or its affiliates, subsidiaries or related
entities or any event affecting Grupo shall accordingly not trigger a default
under the Farm Credit Agreements.

4.3 All conditions precedent to the effectiveness of Amendment No. 7 to Loan
Agreement are met.

4.4 Evidence that the execution, delivery and performance by the Borrower and
the Guarantor of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.

4.5 Payment by the Borrower of all costs, expenses and attorneys’ fees
(including allocated costs for in-house legal services) incurred by the Bank in
connection with this Amendment.

5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including, but not limited to, the Dispute
Resolution Provision, will remain in full force and effect.

6. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed will be deemed an original, but all such counterparts together
will constitute but one and the same instrument.

7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

3



--------------------------------------------------------------------------------

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Bank of America, N.A.     Calavo Growers, Inc. By:  

/s/ Janet Palatone

    By:  

/s/ B. John Lindeman

Name:   Janet Palatone     Name:  

B. John Lindeman

Title:   Sr. Vice President     Title:  

CFO

 

4



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

The undersigned Guarantor acknowledges that the Bank has no obligation to
provide it with notice of, or to obtain its consent to, that certain Amendment
No. 8 to the Business Loan Agreement (the “Amendment”). The undersigned
(i) nevertheless has reviewed, and consents to, the Amendment, as well as all
prior amendments, and acknowledges that the Continuing and Unconditional
Guaranty, dated September 30, 2011, that Guarantor executed with respect to the
indebtedness of Calavo Growers, Inc. to the Bank remains fully valid, binding
and enforceable against Guarantor in accordance with its respective terms, and
(ii) agrees to be bound by the provisions of the Amendment.

 

Dated as of January 28, 2016     GUARANTOR:     RENAISSANCE FOOD GROUP, LLC,    
a Delaware limited liability company     By:  

/s/ Ken Catchot

    Name:  

Ken Catchot

    Title:   Manager

 

5